                                    United States District Court
                                       District Of Maryland
     Chambers of                                                                      101 West Lombard Street
Ellen Lipton Hollander                                                                Baltimore, Maryland 21201
  District Court Judge                                                                      410-962-0742

                                                   March 13, 2020

      LETTER TO COUNSEL

             Re:      United States of America v. Matthew Edward Blair
                      Criminal No.: ELH-19-0410

      Dear Counsel:

             This letter will confirm and amplify our discussions during the telephone conference held
      on March 13, 2020. At the request of counsel, and in light of the Superseding Indictment, the
      schedule has been revised, as follows:

             1.     Defense motions are due by the close of business on April 10, 2020. The
                   government’s opposition to defense motions is due by the close of business on May
                   1, 2020. The replies, if any, are due by the close of business on May 22, 2020.

             2. Motions in limine and Daubert challenges are due by the close of business on June 5,
                2020.

             3. A motions hearing is scheduled for June 11, 2020, at 10:00 a.m.

             4. A hearing on motions in limine is scheduled for July 24, 2020, at 10:00 a.m.

             5. Joint proposed voir dire, joint proposed jury instructions, and a joint proposed verdict
                sheet are due by the close of business on July 31, 2020. You may, of course, file
                separately any proposed voir dire questions, jury instructions, and verdict forms upon
                which you cannot agree. Copies of all submissions should be sent in Microsoft Word
                format to my judicial assistant, Karen Warren, at karen_warren@mdd.uscourts.gov.
                Please be sure to include a table of contents for the proposed jury instructions and
                citations to authority for any requests that are in dispute.

             6. The Court will hold a pretrial conference at 4:00 p.m. on September 3, 2020. It will
                be held in Chambers unless, by August 24, 2020, defense counsel advises the Court,
                in writing, of defendant’s desire to attend the conference. If so, the pretrial conference
                will be held in the courtroom.

             7. Trial (jury, 8 days) shall commence on September 14, 2020. Counsel are directed to
                report to Chambers at 9:45 a.m. on that date.
       8. Defense counsel is reminded to arrange for a Lafler hearing with a magistrate judge,
          to be held shortly before the commencement of trial.

       Despite the informal nature of this letter, it is an Order of the Court and shall be docketed
as such.

                                                             Sincerely,

                                                                /s/
                                                             Ellen Lipton Hollander
                                                             United States District Judge




                                                 2
